A motion by the appellee for a rehearing was denied,
Mr. Chief Justice Shepard
delivering the opinion of the Court:
The motion for rehearing is on the single ground of error in our conclusion that the equity court had jurisdiction in this case.
In support of this contention, counsel strongly rely upon a decision of the Supreme Court of the United States, not heretofore brought to our attention. United States v. Bitter Root Development Co. 200 U. S. 451, 50 L. ed. 550, 26 Sup. Ct. Rep. 318.
Upon a careful consideration of that case we see no reason *335to change onr opinion. While each case is governed by the same principle, namely, that a court of equity has no jurisdiction where there is a plain, adequate, and complete remedy at law, the facts to which it is applied are essentially different.
As stated by Mr. Justice Peckham in the first paragraph of that case (200 U. S. p. 471) : “Although there is a liberal use in the bill in this case of averments in regard to fraud, conspiracy, and violation of trust, of which the pleader avers the defendants have been guilty, in various ways, yet, upon a careful examination of the pleading itself, and the actual facts therein stated, we concur in the view of the courts below, that the action is really nothing but an action of trespass or trover to recover damages sustained by the complainant by reason of the wrongful cutting, carrying away, and conversion of the property of the complainant, consisting of timber on the land mentioned in the bill; and for the wrong thus done we think it clear that the complainant has a plain, adequate, and complete remedy at law, and consequently the court has no jurisdiction of this bill in equity.”
As in the case at bar, the equity jurisdiction in that case was also claimed on the ground of the necessity for an accounting. Answering the contention on this ground, Mr. Justice Peckham said: “There are no accounts between the parties. The cause of action is one arising in tort, and cannot be converted into one for an account. The case made is a plain trespass, for which the defendants are liable in damages. Or it might be termed an action in trover, as stated. Whatever books, if any, defendants may have kept, showing the amount and location of the timber cut, and its value, can be perfectly well obtained by an inspection of these books in an action at law.”
The facts relied on for the taking of an account in the case at bar are very different. As they appear fully in the opinion heretofore delivered, there is no need to restate them. The motion is denied. Rehearing denied.